Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Daniel Hudak, Jr.
	The application has been amended as follows:
1.	(Currently Amended) A shredding drum for a cutting and separating device, comprising: 


a pressure housing having a first end portion, a second end portion and a pressure housing portion therebetween, wherein the first end portion forms an inlet opening and the second end portion forms an outlet opening , wherein the pressure housing portion includes an inner wall, an outer wall and a multiplicity of cutting openings passing through the inner wall to the outer wall, wherein each cutting opening is oriented with a hole axis inclined at an angle in relation to the inner wall such that the distance between an inner wall side of the cutting opening and the inlet opening is smaller than the distance between an outer wall side of the cutting opening and the inlet opening.

2.	(Previously Presented) The shredding drum according to claim 1, wherein the angle 
3.	(Currently Amended) The shredding drum according to claim 2, wherein the first angle 

4.	(Previously Presented) The shredding drum according to claim 1, wherein each cutting opening on the inner wall has a cutting opening edge facing the outlet opening and a drawing-in opening edge facing the inlet opening.

5.	(Previously Presented) The shredding drum according to claim 1, wherein the angle 

6.	(Currently Amended) The shredding drum according to claim 5, wherein the second angle 

7.	(Previously Presented) The shredding drum according to claim 1, wherein opening edges of adjacent cutting openings are aligned to overlap one another in the axial direction and/or in the circumferential direction.

8.	(Currently Amended) The shredding drum according to claim 1, wherein the cutting openings arranged one behind the other in the axial direction are offset from one another in the circumferential direction with an offset angle 

9.	(Currently Amended) A cutting and separating device comprising:
the shredding drum according to claim 1, 
wherein an auger is rotatably mounted in the pressure housing, comprising a worm shaft with at least a screw flight spirally formed thereon, which in the installed position has a leading flank for ing [[of]] a foodstuff, a trailing flank [[the]] an opposite side, and a cylindrical section at [[its]] a distal end between the leading flank and the trailing flank, wherein the [[a]] cylindrical section has a sharpened cutting edge in [[the]] a transitional area to the leading flank of the screw flight.

10.	(Previously Presented) The cutting and separating device according to claim 9, wherein the sharpened cutting edge is formed on a sweeping section of the auger which sweeps over the cutting openings.

11.	(Previously Presented) The cutting and separating device according to claim 9, wherein the cylindrical section of the screw flight has a width 

12.	(Currently Amended) The cutting and separating device according to claim 9, wherein the angle  wherein the second angle 

13.	(Previously Presented) The cutting and separating device according to claim 9, wherein the sharpened cutting edge is formed with a positive rake angle 

14.	(Previously Presented) The cutting and separating device according to claim 9, wherein a groove is formed at a distal end of the leading flank, wherein an outer contour of the groove intersects the cylindrical section.

15.	(Previously Presented) The cutting and separating device according to claim 9, wherein a radius or a bevel is arranged between the cylindrical section and the trailing flank.

16.	(Previously Presented) The shredding drum according to claim 3, wherein each cutting opening on the inner wall has a cutting opening edge facing the outlet opening and a drawing-in opening edge facing the inlet opening, and wherein the angle 

17.	(Currently Amended) The shredding drum according to claim 16, wherein the second angle 

18.	(New) The cutting and separating device according to claim 10, wherein the cylindrical section of the screw flight has a width wherein the angle  and wherein the second angle 

19.	(Previously Presented) The cutting and separating device according to claim 18, wherein the sharpened cutting edge is formed with a positive rake angle 

20.	(Previously Presented) The cutting and separating device according to claim 19, wherein a radius or a bevel is arranged between the cylindrical section and the trailing flank.

Allowable Subject Matter
Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art Eisiminger (US 20130252523) teaches a shredding drum (fig. 1, 16-19) for a cutting and separating device, comprising: 
a pressure housing (23) having a first end portion, a second end portion and a pressure housing portion therebetween, wherein the first end portion forms an inlet opening (wider opening is where material is entered) and the second end portion forms an outlet opening (narrower opening of 23), wherein the pressure housing portion includes an inner wall (33c), an outer wall (34c) and a multiplicity of cutting openings (30c) passing through the inner wall to the outer wall, wherein each cutting opening is oriented with a hole axis (73c) inclined at an angle in relation to the inner wall.
However, the prior art Eisiminger does not teach or suggest “such that the distance between an inner wall side of the cutting opening and the inlet opening is smaller than the distance between an outer wall side of the cutting opening and the inlet opening." in combination with the other limitations of claim 1.
Accordingly, neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claim 1 is deemed patentable over the prior art of record. Claims 2-20 are allowed as dependent from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725